Citation Nr: 0725992	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  02-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinea 
versicolor/atrophic dermatitis.

2.  Entitlement to service connection for degenerative 
changes of the sternum and sternoclavicular joints.  

3.  Entitlement to service connection for tendonitis of the 
right shoulder.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbosacral spine.

5.  Entitlement to a compensable rating for degenerative disc 
disease of the cervical spine.

6.  Entitlement to a compensable rating for arthritis of the 
right great toe.

7.  Entitlement to a compensable rating for arthritis of the 
left great toe.

8.  Entitlement to a compensable rating for lattice 
degeneration of both eyes.

9.  Entitlement to a compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to March 
1979.  He has additional active duty from February 1980 to 
March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  During the pendency of the veteran's 
appeal, his claims folder was transferred to the RO in 
Montgomery, Alabama.

The veteran originally perfected an appeal of issues 
involving entitlement to service connection for bilateral 
hallux valgus and right Achilles tendon calcification in 
November 2002.  The veteran was granted service connection 
for those issues in March 2006.  Notice of the rating action 
was provided in May 2006.

There is no evidence in the claims folder that the veteran 
has expressed disagreement with any element of the rating 
action involved with the issues.  Therefore, absent evidence 
to the contrary, the grant of service connection in March 
2006 constitutes a complete grant of benefits sought on 
appeal in regard to bilateral hallux valgus and right 
Achilles tendon calcification.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The evidence of record shows that the veteran served on 
active duty from June 1976 to March 1979.  The veteran's DD 
214 for his second period of service is missing; however, it 
appears that he retired from the military on March 31, 2002.  
There is evidence that he had additional active duty from 
February 1980 to March 2002.  

The veteran's claim came about as part of the Benefits 
Delivery at Discharge (BDD) program.  The veteran's original 
claim and VA examination reports from examinations conducted 
in November 2001 are missing.  More importantly, the 
veteran's service medical records (SMRs) for both periods of 
service are not associated with the claims folder.  It 
appears that either a temporary folder was not associated 
with the current claims folder or there is a missing volume 
of the claims folder.

The rating decision on appeal was issued in April 2002 by the 
RO in Atlanta.  The decision makes references to the 
veteran's SMRs and the two VA examinations reports.  This 
evidence serves as the basis for the grant of service 
connection and assignment of the initial disability rating 
for six of the issues on appeal as well as the denial of 
service connection for the remaining three issues.

The Board notes that an attempt was made to locate the 
missing records, examination reports and claim from the 
Atlanta RO in 2002 but no further attempt was made.  Also, a 
request was made to locate the veteran's SMRs at several 
sources in 2004 with no success.  A final response, dated in 
December 2004, said that all Defense Personnel Records Image 
Retrieval System (DPRIS) images related to the RO's request 
had been provided.  It is not sure what is meant by this 
response.  It could mean they were previously provided at the 
time of the initial claim or they were provided subsequent to 
the initial claim but were not in the claims folder in 
Montgomery.  This must be clarified on remand.

The veteran was asked to submit a copy of his SMRs and he 
provided SMRs in March 2004.  It is clear the copies provided 
are not complete as they do not contain any physical 
examination reports for the 20 years of service.  Further 
they appear to be copies of only records the veteran felt 
were pertinent to the issues on appeal.  

An attempt must be made to locate all of the veteran's 
missing SMRs, to include those from his first period of 
service.  In addition, the RO must obtain copies of the 
November 2001 VA examination reports.  

The April 2002 rating decision reported that the results of 
the November 2001 VA examination found no evidence of a right 
shoulder impairment and that x-rays were negative.  However, 
VA treatment records note the veteran complained of pain in 
the right shoulder and the examiner felt that the veteran had 
bursitis and tendonitis in the shoulder in an entry dated in 
February 2003, less than a year after service.  The veteran 
was afforded a VA examination in January 2005.  The 
assessment at that time was that the veteran had 
osteoarthritis with enthesophytes that contributed to mild 
impairment.  This assessment was based on clinical 
examination and x-ray results.  The examiner did not provide 
any opinion as to whether the osteoarthritis was related to 
the veteran's service.  The veteran's available SMRs do show 
treatment for right shoulder complaints, of over a year in 
duration, in March 2001.  An examination for an etiological 
opinion is required in light of the evidence of record.  

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Birmingham.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
November 2005 to the present.

Finally, the veteran was last afforded VA examinations of his 
service-connected disabilities in January 2005.  Because of 
the passage of time that is likely to be involved with the 
development required in this remand, the veteran should be 
afforded VA examinations of his service-connected 
disabilities to assess their current status.

Also, the veteran was afforded a VA neurological examination 
in January 2005.  The examiner reported that he was going to 
order a nerve conduction velocity (NCV)/electromyography 
(EMG) study to evaluate the veteran for right lumbosacral 
radiculopathy.  There are no results for the study in the 
claims folder.  If the study was done, the results must be 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
treatment records from the VAMC in 
Birmingham pertaining to the veteran that 
are dated from November 2005 to the 
present.  Also attempt to obtain any 
additional medical records, VA or 
private, that are identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are provided.  

In addition, a search should be made for 
any NCV/EMG that may have been done in 
conjunction with the VA examination in 
January 2005.

2.  The RO should attempt to obtain the 
veteran's complete SMRs for all periods 
of service.  See 38 C.F.R. § 3.159(c)(2).  

3.  The RO should obtain copies of the 
two VA examination reports from November 
2001, and any associated x-ray/laboratory 
study results, and associate them with 
the claims folder.  

4.  Upon completion of the above 
development, the veteran should be 
afforded an examination to assess his 
claim for service connection for a right 
shoulder disorder.  The claims folder 
must be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
examiner is asked to identify any and all 
disorders involving the right shoulder.  
The examiner is also asked to provide an 
opinion whether there is at least a 
50 percent probability or greater that 
any identified disorder of the right 
shoulder is related to the veteran's 
military service.  A complete rationale 
for all opinions expressed must be 
provided.

5.  The veteran should be scheduled for 
VA examination(s) to assess the current 
level of disability related to his 
disabilities of the lumbosacral spine, 
cervical spine, bilateral great toes, 
lattice degeneration of the eyes, and 
onychomycosis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale must be provided for 
any opinion expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


